SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 2-56846) UNDER THE SECURITIES ACT OF 1933 [X] PRE-EFFECTIVE AMENDMENT NO. [ ] POST-EFFECTIVE AMENDMENT NO. 152 [X] and REGISTRATION STATEMENT (NO. 811-2652) UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 153 [X] VANGUARD INDEX FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrants Telephone Number (610) 669-1000 Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [x] on May 10, 2017, pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [x] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post Effective Amendment No. under the Securities Act of as amended (the Securities Act) (Amendment No. under the Investment Company Act of as amended (the 1940 Act)) to the registration statement on Form N 1A (the Registration Statement) of Vanguard Index Funds (the Trust) is being filed pursuant to paragraph (b)(1)(iii) of Rule under the Securities Act solely for the purpose of delaying, until May the pending effective date of the Trusts th Post Effective Amendment. By way of further background: · Post Effective Amendment No. was filed under Rule 485(b)(1)(iii) on March for the sole purpose of extending to April the then pending effective date of Post Effective Amendment No. · Post Effective Amendment was filed under Rule 485(a)(1) on January for the purpose of adding the expense ratios for the Institutional Shares and Institutional Plus Shares of Vanguard Index Fund. Post Effective Amendment originally requested that the Amendment become effective on March · Post Effective Amendment No. was filed under Rule 485(a)(1) on December for the purposes of adding Institutional Shares and Institutional Plus Shares of Vanguard Index Fund, a series of the Trust, and effecting a number of non material editorial changes. This Post Effective Amendment No. incorporates by reference the information contained in Parts A, B, and C of Post Effective Amendment No. to the Registrants Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant hereby certifies that it meets all requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Town of Valley Forge and the Commonwealth of Pennsylvania, on the 10th day of April, 2017 . VANGUARD INDEX FUNDS BY: /s/ F. William McNabb III* F. William McNabb III Chairman and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Date /
